DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/21 has been entered.
Claim Objections
Claim 16 is objected to because of the following informalities:  it is an exact duplicate of claim 15.  It is suggested to cancel claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "close" in claim 24, line 17 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since the claimed invention is a cosmetic container and cosmetic containers are traditionally small enough to be carried in a user’s hand, any location on the cosmetic container is considered “close” to any other location on the cosmetic container.  Therefore, for purposes of substantive examination, as long as a feature is located on the cosmetic container, it will be interpreted as being “close” to second axis. 
Regarding claim 24, line 10-11 recites the limitation “in a plane parallel with the second axis and containing the first axis, the first axis forms an angle between 85⁰ and 90⁰ with the second axis”, which is unclear.  It is unclear where the second axis is being projected.  This claim will be interpreted to mean that an extension/projection of the second axis, toward the first axis, forms an angle between 85⁰ and 90⁰ between the first axis and the projected second axis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Apodaca (US2015/0027487).
Regarding claim 24, Apodaca discloses a device (100) for packaging at least one cosmetic article, comprising a base (102) defining internally a storage compartment (302) for receiving a first cosmetic article; a plate (106) rotatably mounted (114, 116) on the base along a first axis (axis passing through the plate’s hinge), said plate being movable between a closed configuration (Figure 4), wherein the plate seals the storage compartment (Paragraph [0012]), and an open configuration (Figure 2), the plate including a first edge (edge proximate the hinge) arranged along the first axis and a second edge away from the first edge (edge opposite the first edge, with respect to the orientation defined in Figures 5-6); a lid (104) rotatably mounted (108) on the base along a second axis (axis passing through the lid’s hinge), said lid being movable between a closed position (Figure 4), wherein the lid covers the plate in the closed position, and an open position (Figures 2, 6, 7), the lid including a planar inner surface (interior surface of 120) oriented toward the base in the closed position; such that, in a plane parallel with the second axis and containing the first axis, the first axis forms an angle between 85⁰ and 90⁰ with a projection of the second axis (Paragraph [0019] discloses that the device may have multiple, separate hinges, i.e. one for the tray and 
Regarding claim 25, Apodaca discloses the device according to claim 24, wherein the elastically deformable side wall of the housing has a circular contour (refer to annotated and cropped Figure 3, below).

    PNG
    media_image1.png
    415
    553
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 3, are rejected under 35 U.S.C. 103 as being unpatentable over Apodaca (US20150027487) in view of Timm (US2010/0001431).
Regarding claim 23, Apodaca discloses a device (100) for packaging at least one cosmetic article, comprising a base (102) defining internally a storage compartment (302) for receiving a first cosmetic article; a plate (106) rotatably mounted (114, 116) on the base along a first axis (axis passing through the plate’s hinge), said plate being movable between a closed configuration (Figure 4), wherein the plate seals the storage compartment (Paragraph [0012]), and an open configuration (Figure 2), the plate including a first edge (edge proximate the hinge) arranged along the first axis and a second edge away from the first edge (edge opposite the first edge, with respect to the orientation defined in Figures 5-6); a lid (104) rotatably mounted (108) on the base along a second axis (axis passing through the lid’s hinge), said lid being movable between a closed position (Figure 4), wherein the lid covers the plate in the closed position, and an open position (Figures 2, 6, 7), the lid including a planar inner surface (interior surface of 120) oriented toward the base in the closed position; the first and second axes being substantially parallel and arranged on either side of the storage compartment (Paragraph [0019] discloses that the device may have multiple, separate hinges, i.e. one for the tray and one for the lid, and further that the hinges may be located on a left side, right side, a front side or a combination thereof, thus it is understood that the tray may be hinged to the device on the bottom side and the lid may be hinged on the top side, with respect to the orientation defined in Figures 5-6, or vice versa; thereby providing the first and second axes being substantially parallel and arranged on either side of the storage compartment), wherein: the plate comprises a planar portion (310 and horizontal flat portion of 106 that surrounds 310) and a housing (204, 312, and portion of 208 located between 310 and 312) opening onto the planar 

    PNG
    media_image2.png
    1018
    800
    media_image2.png
    Greyscale

Regarding claim 3, the combination of Apodaca and Timm provides the device according to claim 23, as applied above.  Apodaca further discloses wherein the elastically deformable side wall of the housing has a circular contour (Refer to annotated and cropped Figure 3, below).

    PNG
    media_image1.png
    415
    553
    media_image1.png
    Greyscale


Regarding claims 9 and 26, the combination of Apodaca and Timm discloses a method for using a device according to claim 23, comprising folding down the plate toward the base (the compact is moved into the closed position as shown in Figure 4), starting from the open configuration (Figure 2); then folding down the lid toward the base, starting from the open position (Figure 2) so as to place the device in the contact configuration (lid comes into contact with the tray, Paragraph [0028]), then moving the lid to the closed position (Figure 4), said moving of the lid causing sliding to the rectilinear second edge of the planar portion of the plate against the planar inner surface of the lid, so as to move the plate in the closed configuration (refer to Paragraphs [0012, 0028]; it is understood that due to the elastic property of the sidewall, in conjunction with the configuration of the device, i.e. the lid, having a hinge connection separate from the hinge connection of the tray will result in the lid contacting only a portion of the tray initially, resulting in an uneven application of closing force.  Thus there will be a tendency for the tray to slide, due to its elastic sidewalls, under the action of a force applied at an angle, by the lid, until the moment when the lid is fully closed, and the tray and sealing components have the opportunity to reach equilibrium).25..
Regarding claims 10 and 27, the combination of Apodaca and Timm discloses a method for using a device according to claims 23 and 24, said device comprising means for locking (126) the lid in the closed position (Paragraph [0023]), said method comprising unlocking the lid, in the closed position (Paragraph [0014]), said unlocking causing15 the seal, compressed by a lateral surface (402) of the base in the closed configuration (Figure 4), to be deformed on moving away from said lateral surface, so as to pivot the plate toward the open configuration (Refer to Paragraph [0014], 
Regarding claims 15-16, the combination of Apodaca and Timm disclose the device according to claim 23, as applied above.  Apodaca further discloses wherein the lid includes a mirror (124), the inner surface being a reflective surface of the mirror (Figures 2, 5-7 and Paragraph [0022]).
Regarding claims 20 and 28, the combination of Apodaca and Timm disclose the device according to claims 23 and 24, wherein the first cosmetic article is a cosmetic product (Paragraph [0024]) and the second cosmetic article is an applicator of said cosmetic product (Paragraph [0022]). 
Regarding claims 21 and 29, the combination of Apodaca and Timm disclose the device according to claims 23 and 24, as applied above.  The combination does not explicitly disclose a chamfer, however providing a chamfer on edges of cooperating components is extremely well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Apodaca and Timm such that the planar portion comprises a chamfer, said chamfer being configured so as to enable a maximum contact surface area between said second edge and the planar inner surface of the lid in the contact configuration, since such chamfers are extremely well-known in the art, and since such a modification provides the advantage of removing any sharp edges, thereby reducing injury to a user.
Regarding claims 22 and 30, the combination of Apodaca and Timm disclose the device according to claim 23, as applied above.  The combination does not thus far .   

    PNG
    media_image3.png
    699
    632
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed 07/14/2020 have been fully considered but they are not persuasive.  
Argument #1:
Apodaca does not teach that the first and second axes are substantially parallel and arranged on either side of the storage compartment as recited in independent claim 23.  Rather, Apodaca’s device provides the first axis of rotation of the plate and the second axis of rotation of the lid are merged.  Changing the relative positions of the first and second axes in the device of Apodaca would not be obvious to persons of ordinary skill in the art because a complete structural change of the device would be necessary. 
Response #1:
Changing the relative positions of the first and second axes would be obvious to one of ordinary skill because Apodaca explicitly discloses that the relative positions of the first and second axes can be changed.  Paragraph [0019] recites that the cover 104, which is analogous to the lid of the instant invention, and/or the platform 106, which is analogous to the plate of the instant invention, may be coupled to the container using various arrangements including “a single hinge connected to both”, or “multiple separate hinges”, and that the coupling may be positioned “at the rear side…on a left side, a right side, a front side, or a combination thereof” (emphasis added).  Thus, Apodaca states that the two rotating components may each have their own hinges and that each of the hinges may be positioned on any side of the device or a combination thereof, meaning that the two hinges may be placed on different sides of the device, therefore Apodaca provides the motivation for one of ordinary skill in the art to consider placing the hinges, which define the rotational axes, on different sides of the device.  Since Apodaca provides a substantially square container, each of the sides of said container are separated from an adjacent side by approximately 90 degrees.  Thus placing each of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799